         Case 2:17-ap-01289-BR                       Doc 126 Filed 10/30/18 Entered 10/30/18 12:47:45                               Desc
                                                       Main Document    Page 1 of 2
                                                                           TELEPHONE NO.:                      FOR COURT USE ONLY
                                                                           310-277-1981




       MAILING ADDRESS:
              □    Los Angeles, CA 90012
      c1TYAN z1Pcooe:
                   Los An eles Division
           BRANCH NAME:
 PLAINTIFF: In re Mark Elias Crone, Debtor

 DEFENDANT:        Jeffrey A. Rinde, et al. v. Susan Crone, et al.
1----------------------------------t                                                            CASE NUMBER:
                                         NOTICE OF LIEN                                                     2-17-ap-1289-BR
                               xxxxxxxxxxx
                               (Attachment-Enforcement of Judgment)

ALL PARTIES IN THIS ACTION ARE NOTIFIED THAT
1. A lien is created by this notice under
   a.  D     Article 3 {commencing with section 491.41O) of Chapter 11 of Title 6.5 of Part 2 of the Code of Civil Procedure.
   b.  (Z]   Article 5 {commencing with section 708.410) of Chapter 6 of Title 9 of Part 2 of the Code of Civil Procedure.
2. The lien is based on a
   a.  D      right to attach order and an order permitting the creation of a lien {copies attached).
   b. [lJ money judgment. arising from court orders awarding attorney's fees as set forth in 3.c. below

3. The right to attach order or the money judgment is entered in the following action:
   a. Title of court (specify): U.S. Bankruptcy & District Courts, Central District of California
   b. Name of case (specify): In re Mark Elias Crone, Debtor; Jeffrey A. Rinde et al. v. Susan Crone, et al.
   c. Number of case (specify): 2-17-ap-01289-BR; arising from 2-17-bk-12392-BR; and 2: l 7-cv-8377-DOC (GJSx)
   d. [lJ Date of entry of judgment (specify): Bankruptcy order entered Nov. I, 2017; civil order entered Oct. 15, 2018
   e.  D     Dates of renewal of judgment (specify):

4. The name and address of the judgment creditor or person who obtained the right to attach order are (specify):
  Gary Gorham (judgment creditor), c/o Garfield & Tepper, 11333 Iowa Ave., Los Angeles, CA 90025-4214
5. The name and last known address of the judgment debtor or person whose property is subject to the right to attach order are (specify):
  Jeffrey A. Rinde & CKR Global Advisors, Inc. 1330 Avenue of the Americas-14th Fir, New York, NY10019
6. The amount required to satisfy the judgment creditor's money judgment or to secure the amount to be secured by the attachment
   at the time this notice of lien is filed is
  $ 128,647.32

7. The lien created by this notice attaches to any cause of action of the person named in item 5 that is the subject of this action or
   proceeding and to that person's rights to money or property under any judgment subsequently procured in this action or proceeding.
8. No compromise, dismissal, settlement. or satisfaction of this action or proceeding or any of the rights of the person named in item
   5 to money or property under any judgment procured in this action or proceeding may be entered into by or on behalf of that person,
   and that person may not enforce any rights to money or property under any judgment procured in this action or proceeding by a writ or
   otherwise, unless one of the following requirements is satisfied:
  a. the prior approval by order of the court in this action or proceeding has been obtained;
  b. the written consent of the person named in item 4 has been obtained or that person has released the lien; or
  c. the money judgment of the person named in item 4 has been satisfied.

NOTICE The person named in item 5 may claim an exemption for all or any portion of the money or property within 30
days after receiving notice of the creation of the lien. The exemption is waived if it is not claimed in time.

Date: October         30, 2018
 .................���� !: .1�PP�.r.................                    ►                        /s/ Scott J. Tepper
                              (TYPE OR PRINT NAME)                                      (SIGNATURE OF LIEN CLAIMANT OR ATTORNEY)

       Fonn Approved by the
     Judicial Council of California                              NOTICE OF LIEN
AT-180, EJ-185 [New January 1, 1985)                   (Attachment-Enforcement of Judgment)                                   CCP 491.410, 708.410
     Case 2:17-ap-01289-BR                     Doc 126 Filed 10/30/18 Entered 10/30/18 12:47:45                                           Desc
                                                 Main Document    Page 2 of 2




                                       PROOF OF SERVICE OF DOCUMENT
I an over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
   11333 Iowa Avenue, Los Angeles, CA 90025-4214

                                                                         N_O_T_IC_E_O_F _ L_IE_N________
A true and correct copy of the foregoing document entitled (specify): ____



will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE C OURT VIA NOTICE OF ELECTRONIC FILING fNEFI: Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 October 30, 2018 I checked
                       •       the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

Stephen F Biegenzahn efile@sfblaw.com
 Leslie A Cohen leslie@lesliecohenlaw.com, jaime@lesliecohenlaw.com;allie@lesliecohenlaw.com
Howard M E hrenberg (TR) ehrenbergtrustee@sulmeyerlaw.com,
ca25@ecfcbis.com;C123@ecfcbis.com;hehrenberg@ecf.inforuptcy.com
J. Bennett Friedman jfriedman@flg-law.com, msobkowiak@flg-law.com;jmartinez@flg-law.com;ewalters@flg-law.com Cynthi,
David B Golubchik dbg@lnbyb.com, dbg@ecf.inforuptcy.com
D�vid M Goodrich dgoodrich@wgllp.com, vrosales@wgllp.com;kadele@wgllp.com
Jeffrey S Kwong jsk@lnbyb.com, jsk@ecf.inforuptcy.com
Steven Werth swerth@sulmeyerlaw.com,
asokolowski@sulmeyerlaw.com;kmccamey@sulmeyerlaw.com;asokolowski@ecf.inforuptcy.com;swerth@ecf.inforuptcy.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
Theresa Mains theresa@theresamainspa.com
Michael Sobkowiak msobkowiak@flg-law.com




     SERVED BY UNITED STATES MAIL:
 On (date) Oct. 30, 2018 • I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid. and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
�dge will be completed no later than 24 hours after the document is filed.

  Honorable Barry Russell
  United States Bankruptcy Court                                               Leonidas P. Flangas
  Central District of California                                               Flangas Law Firm, Ltd.
  255 E. Temple Street, Suite 1660 I Courtroom 1668                           600 S. Third Street
  Los Angeles, CA 90012                                                        Las Vegas, NV 89101

 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
 Oct. 30, 2018                 Scott J. Tepper                                               Isl Scott J. Tepper
 Date                          Printed Name                                                  Signature


           This fcmn Is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of canfomta.

June2012                                                                                         F 9013-3.1.PROOF.SERVICE
